
	

114 SRES 317 ATS: Commemorating the 20th anniversary of the opening of the American Visionary Art Museum.
U.S. Senate
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 317
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2015
			Ms. Mikulski submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		December 9, 2015Committee discharged; considered and agreed toRESOLUTION
		Commemorating the 20th anniversary of the opening of the American Visionary Art Museum.
	
	
 Whereas the American Visionary Art Museum in Baltimore, Maryland, opened on November 24, 1995; Whereas, in 1992, Congress designated the American Visionary Art Museum as the national repository and education center for visionary art;
 Whereas the American Visionary Art Museum— (1)is the first museum in North America that is wholly dedicated to assembling a comprehensive national collection of visionary art;
 (2)perseveres due largely to the leadership of its founder, Rebecca Alban Hoffberger, who built the idea of assembling a comprehensive national collection of visionary art into an institution;
 (3)encourages art as a means of expression for at-risk youth and other individuals who are often overlooked;
 (4)seeks to end the stigma associated with disability by illuminating the power to overcome the adversity associated with disability through creativity;
 (5)educates, inspires, and entertains over 125,000 visitors each year; and
 (6)continues to fulfill its mission to increase awareness of uncommon art that is created out of extraordinary circumstances; and
 Whereas it is in the best interest of the national welfare and each United States citizen— (1)to preserve visionary art; and
 (2)to celebrate visionary art as a unique art form: Now, therefore, be it  That the Senate—
 (1)commemorates the 20th anniversary of the opening of the American Visionary Art Museum; and (2)reaffirms that visionary art is a rare and valuable national treasure to which individuals in the United States should devote attention, support, and resources to ensure it is collected, preserved, and understood.
			
